DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,971,616 B2 (hereinafter ‘616). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, claim 1 and 3 of ‘626 recites a semiconductor structure, comprising: a substrate; an active layer that is formed over the substrate and comprises a first active portion having a first thickness and a second active portion having a second thickness; a first transistor formed over the first active portion; and a second transistor formed over the second active portion, wherein the first thickness is different from the second thickness so as to cause a first threshold voltage of the first transistor to be different from a second threshold voltage of the second transistor.
	Regarding claim 2, claim 2 of ‘616 recites wherein: the first transistor and the second transistor are high electron mobility transistors to be used in a same multi-stage driver circuit
	Regarding claim 3, claim 1 of ‘616 recites wherein: the first transistor comprises a first source region, a first drain region, and a first gate structure formed over the first active portion and between the first source region and the first drain region; and the second transistor comprises a second source region, a second drain region, and a second gate structure formed over the second active portion and between the second source region and the second drain region .
	Regarding claim 4, claim 4 of ‘616 recites wherein: the first active portion is thinner than the second active portion.
	Regarding claim 5, claim 5 of ‘616 recites wherein: the first thickness is smaller than 80% of the second thickness.
	Regarding claim 6, claim 6 of ‘616 recites a channel layer formed over the substrate and below the active layer, wherein: the channel layer comprises a first III-V semiconductor material; and the active layer comprises a second III-V semiconductor material that is different from the first III-V semiconductor material.
	Regarding claim 7, claim 7 of ‘616’ recites wherein: the first III-V semiconductor material comprises gallium nitride (GaN); and the second III-V semiconductor material comprises aluminum gallium nitride (AlGaN).
	Regarding claim 8, claim 8 of ‘616 recites wherein a polarization modulation layer that comprises a first polarization modulation portion disposed on the first active portion and a second polarization modulation portion disposed on the second active portion, wherein: the polarization modulation layer comprises p-type doped GaN; the first gate structure is disposed on the first polarization modulation portion; the second gate structure is disposed on the second polarization modulation portion; and the first polarization modulation portion has a thickness different from that of the second polarization modulation portion.
	Regarding claim 9, claim 9 of ‘616 recites a circuit, comprising: a first transistor; and a second transistor, wherein: the first transistor and the second transistor are formed on a same semiconductor wafer including an active layer that comprises a first active portion under at least a portion of the first transistor and a second active portion under at least a portion of the second transistor, the first active portion has a first thickness, and the second active portion has a second thickness different from the first thickness.
	Regarding claim 10, claim 10 of ‘616’ recites wherein: the first transistor has a first threshold voltage; and the second transistor has a second threshold voltage that is different from the first threshold voltage.
	Regarding claim 11, claim 11 of ‘616 recites wherein: the first transistor comprises a first gate, a first source and a first drain; and the second transistor comprises a second gate, a second source and a second drain, and wherein at least one of the first source and the first drain is electrically connected to a ground voltage; and at least one of the second source and the second drain is electrically connected to a positive supply voltage.

	Regarding claim 12, claim 12 of ‘616 recites wherein: the first threshold voltage is higher than the second threshold voltage.
	Regarding claim 13, claim 13 of ‘616 recites wherein: the first active portion is thinner than the second active portion.
	Regarding claim 14, claim 14 of ‘616 recites wherein: at least one of the first source and the first drain is electrically connected to an output pin of the circuit.
	Regarding claim 15, claim 15 of ‘616’ recites wherein the first transistor is at least one of: a high voltage enhancement-mode high electron mobility transistor (HV E-HEMT); a low voltage enhancement-mode high electron mobility transistor (LV E-HEMT); and a low voltage depletion-mode high electron mobility transistor (LV D-HEMT).
	Regarding claim 16, claim 16 of ‘616 recites wherein the second transistor is a low voltage enhancement-mode high electron mobility transistor (LV E-HEMT).
	Regarding claim 17, claim 17 of ‘616 recites wherein the first gate is physically coupled to the second source.
	Regarding claim 18, claim 18 of ‘616 recites a method for forming a semiconductor structure, comprising: forming an active layer over a substrate, wherein the active layer comprises a first active portion having a first thickness and a second active portion having a second thickness; forming a first transistor over the first active portion; and forming a second transistor over the second active portion, wherein the first thickness is different from the second thickness.

	Regarding claim 19, claim 19 of ‘616 recites wherein: the first transistor and the second transistor are high electron mobility transistors to be used in a same multi-stage driver circuit; the first transistor has a first threshold voltage; the second transistor has a second threshold voltage that is lower than the first threshold voltage; and the first active portion is thinner than the second active portion.
	Regarding claim 20, claim 20 of ‘616 recites wherein forming the active layer comprises: forming a first sub-layer over the substrate; forming a second sub-layer on the first sub-layer with a mask covering part of the first sub-layer, wherein each of the first sub-layer and the second sub-layer comprises aluminum gallium nitride (AlGaN); and removing the mask to form the first active portion and the second active portion that have different thicknesses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Chern et al. (U.S. Patent No. 9,793,389 B1) discloses a dual transistor orientation
- Bayruns et al. (U.S. Publication No. 2019/0326425 A1) discloses a HEMT
- Schultz et al. (U.S. Publication No. 2017/0250273 A1) discloses a HEMT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818